Citation Nr: 0005760	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO rating decision that denied a total 
rating for compensation purposes based on individual 
unemployability.  In December 1997, the Board remanded the 
case to the RO for additional development.



FINDINGS OF FACT

1.  Service connection is in effect for an above-the-left-
knee amputation, rated as 60 percent disabling.

2.  The left leg amputation is in the lower third distance 
measured from the peritoneum to the knee.

3.  The veteran has not worked since November 1990; he has 
work experience as a cook, security guard, dishwasher, and 
nurse's aide; and he has at least 12 years of education.

4.  His service-connected disability does not prevent him 
from engaging in substantially gainful employment compatible 
with his level of education and work experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation for individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1965 to 
September 1973.

Service medical records show that the veteran had problems 
with his left knee.

A private medical report of the veteran's hospitalization in 
June 1981 reveals that he underwent left knee arthrotomy with 
excision of the medial meniscus.  October and December 1981 
RO rating decisions granted service connection for 
postoperative residuals of internal derangement with torn 
medial meniscus of the left knee, effective from July 1981.  
A total rating for this condition was assigned under the 
provisions of 38 C.F.R. § 4.30, effective from July 1981 
through the end of this month, and a 10 percent rating was 
assigned, effective from August 1981.

A VA hospital summary shows that the veteran was hospitalized 
from April to May 1984 and that he underwent left thigh 
tibial osteotomy.  A January 1985 RO rating decision assigned 
a total rating for the left knee condition under the 
provisions of 38 C.F.R. § 4.29, effective from April to 
through July 1984, and the 10 percent rating was resumed, 
effective from August 1984.  A September 1986 RO rating 
decision increased the evaluation from 10 to 20 percent, 
effective from July 1986.

A VA summary of the veteran's hospitalization from February 
to March 1987 reveals that he underwent total replacement of 
the left knee.  A November 1987 RO rating decision assigned a 
total rating for the left knee condition under the provisions 
of 38 C.F.R. § 4.30, effective from February through April 
1987; assigned a total schedular rating for the left knee 
condition, effective from May 1987 through April 1988; and 
assigned a 30 percent evaluation for this condition, 
effective from May 1988.

The veteran underwent revision of the left total knee 
replacement during a period of VA hospitalization from March 
to April 1989.  A February 1990 RO rating decision assigned a 
total rating for the left knee condition under the provisions 
of 38 C.F.R. § 4.29, effective from March through April 1989, 
and resumed the 30 percent evaluation, effective from May 
1989.

On an application for increased compensation based on 
unemployability dated in July 1992, the veteran reported that 
he had last worked in November 1990.  He reported work 
experience as a security guard and cook, and that he had one 
year of college.  On this application he reported that he 
could no longer work due to the severity of his service-
connected disability.

A summary of the veteran's hospitalization at a VA medical 
facility in December 1992 shows that he underwent an above-
the-left-knee amputation.  A June 1993 RO rating decision 
increased the evaluation for the left knee condition from 30 
to 60 percent, effective from July 1992; assigned a total 
rating for this condition under the provisions of 38 C.F.R. 
§ 4.30, effective from December 1992 through March 1993; and 
resumed the 60 percent evaluation, effective from April 1992.  
The 60 percent rating for the above-the-left-knee amputation 
has remained unchanged since then, and a review of the record 
shows that service connection has not been granted for any 
other disability.


VA and private medical reports, including medical records 
received with documents from the Social Security 
Administration (SSA) in 1996, show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
These reports show the presence of various disabilities for 
which service connection has not been granted, including an 
above-the-right-knee amputation in 1998, insulin dependent 
diabetes mellitus, hypertension, coronary artery disease, 
sleep apnea, and peripheral vascular disease.  The more 
salient medical reports with regard to his claim for a total 
rating for compensation purposes are discussed in the 
following paragraphs.

The veteran underwent a VA general medical examination in 
October 1993.  He was ambulating satisfactorily with the aid 
of canes.  It was noted that he had a well-healed stump 
following an amputation of the left leg above the knee.  It 
was noted that he could takes steps, but could not maintain 
good balance.  The diagnoses were insulin dependent diabetes 
mellitus, atherosclerotic peripheral vascular disease of the 
lower extremities, status post above-the-knee amputation with 
prosthesis on the left leg, degenerative lumbar disc disease, 
arthralgia of the cervical spine, arthralgia of the 
shoulders, and hiatal hernia with esophageal reflux.

The SSA documents, received in 1996, show that the veteran 
was awarded disability benefits in 1992 based on disability 
that began in March 1989.  It was found, in part, that the 
veteran had severe status post total left knee replacement 
with subsequent multiple revisions, chronic pain, insulin-
dependent diabetes mellitus, bilateral hearing loss, 
degenerative arthritis of the cervical spine and right 
shoulder, and degenerative joint disease of the lumbosacral 
spine; and that he could no longer perform his past relevant 
work as a nurse's aide, security officer, and dishwasher.  


The veteran underwent a VA medical examination in February 
1998.  It was noted that he had work experience as a cook and 
in security, and that he was not working.  On examination, 
there was no swelling or deformity of the left stump.  The 
stump was well healed with no tenderness.  Circulation was 
within normal limits.  There was no pain on movement of the 
hip joint.  His stump being measured from the margin of the 
abductor tendons to the bony end of the stump was in keeping 
with the amputation to the lower 1/3 of the femur and 
appeared to be approximately 14 inches in length.  The 
diagnosis was status post above-the-left-knee amputation with 
satisfactory prosthesis with excellent healing and scarring.  
The examiner found that the veteran ambulated well with his 
prosthesis and opined that he was not totally unemployable 
due to service-connected causes.



B.  Legal Analysis

The veteran's claim for a total rating for compensation 
purposes based on unemployability is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in a VA schedule 
for rating disabilities (rating schedule)-which is based, as 
far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation already has been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total (i.e., less than 100 
percent), a total disability rating for compensation purposes 
also may be assigned when the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).  
In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned nonetheless-on an extra-schedular basis-
upon a showing that he/she is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2), 
4.16(b).

The record shows that the veteran has at least 12 years of 
education and work experience as a dishwasher, cook, security 
guard, and nurse's aide, although he has not worked since 
November 1990.  He has one service-connected disability, 
the above-the-left-knee amputation, which was at the lower 
third distance measured from the peritoneum to the knee.  
It's rated as 60 percent disabling under diagnostic code 
5162.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court), held that, when evaluating 
the severity of a service-connected disability such as the 
one at issue, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, early/excess fatigability, incoordination or pain 
on movement of a joint under 38 C.F.R. § 4.45.  Here, the 
evidence does not indicate the presence of functional 
impairment due to pain, weakness, etc., associated with the 
above-the-left-knee amputation, that is not contemplated by 
the 60 percent rating currently assigned for this condition.  
However, because the veteran's disability is rated at the 
60 percent level, he meets the percentage requirements under 
38 C.F.R. § 4.16(a) for consideration of a total rating for 
compensation purposes based on unemployability.

The evidence, however, does not show that the veteran is 
unemployable due to his service-connected above-the-left-knee 
amputation, alone, and the manifestations of the various 
other conditions that are not service connected may not be 
considered in determining his entitlement to a total rating 
for compensation purposes based on unemployability.  In 
February 1998, he underwent a VA medical examination 
to obtain a doctor's opinion discussing the effect of the 
above-the-left-knee amputation on his ability to work, and 
the VA examiner concluded in the report of that evaluation 
that the veteran was not unemployable due to service-
connected causes-meaning his above-the-left-knee amputation 
since this is his only service-connected disability.  That 
medical opinion is not refuted by any of the other medical 
evidence of record since none of the additional evidence 
shows that his service-connected left leg disability, alone, 
is of such severity as to prevent him from engaging in, for 
example, sedentary work that is compatible with his level of 
education and work experience.  The other evidence of record 
also does not indicate that, if employed in such a position, 
it would only constitute "marginal employment."  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board recognizes that the veteran was awarded disability 
benefits from the SSA, and this factor is pertinent to his 
claim for a total rating for VA compensation based on 
individual unemployability.  However, the decision of the SSA 
is not binding on VA.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  In this regard, the SSA awarded disability 
benefits to the veteran based on various different 
conditions-not just his above-the-left-knee amputation-and 
there is no indication that his service-connected left leg 
disability, in and of itself, precludes him from working.

After consideration of all the evidence, the Board 
acknowledges that the veteran's service-connected left leg 
disability causes considerable industrial impairment; that is 
quite apparent from the very nature of his disability.  But 
it does not prevent him from performing sedentary work that 
is more compatible with his occupational experience and 
education.  In other words, while the evidence indicates that 
his service-connected disability makes it difficult for him 
to work, no doubt more so in certain jobs than others, it 
does not altogether preclude him from working or, 
alternatively, meet the standard required for a determination 
of only "marginal employment."  In fact, it is the 
manifestations of his nonservice-connected conditions that 
are fatal to his claim, not his above-the-left-knee 
amputation.  The 60 percent rating assigned for his left leg 
amputation is recognition that there is difficulty in 
obtaining or retaining employment and, consequently, some 
measure of impairment in earning capacity associated 
therewith.  But this is contemplated in the assigned 
schedular rating.  38 C.F.R. § 4.1.


The preponderance of the evidence shows that the veteran is 
not individually unemployable by reason of his service-
connected disability alone, and is against the claim for a 
total rating for compensation purposes based on 
unemployability.  Hence, the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

 

